
	

113 HR 5891 IH: Michelle Obama Nutritional Act
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5891
		IN THE HOUSE OF REPRESENTATIVES
		
			January 2, 2015
			Mr. Stockman introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To increase the standards of school lunch programs.
	
	
		1.Short titleThis Act may be cited as the Michelle Obama Nutritional Act.
		2.Nutritional guidelinesThe nutritional and calorie standards of purchasing for the National School Lunch Program shall be
			 the same as those defined for purchases under the Supplemental Nutritional
			 Assistance Program.
		
